Citation Nr: 1637309	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972.  He subsequently served in the National Guard, with a period of active duty for training (ACDUTRA) in January 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD, which, in relevant part, denied the Veteran's claim of entitlement to service connection for a right knee disability.

In April 2012, the Veteran presented testimony in a Central Office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In October 2014 this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

In October 2014, the Board remanded the matter to obtain an addendum opinion to a March 2014 VA examination in order to address whether the Veteran had a right knee disability that was either incurred or aggravated in service.  In remanding the matter, the Board particularly noted that its review of the available records documented a history of motor vehicle accident (MVA) in January 1994 during a period of ACDUTRA/inactive duty for training (INACDUTRA).  Inter alia, the Board sought an opinion to address whether the Veteran had a knee disability, to include gout, related to this MVA, including by means of aggravation, and to ensure that the full record was reviewed in rendering any opinion.  

In February 2016, an addendum opinion was obtained.  The opinion states as follows:  

Veteran has gout and medial compartment arthritis, unrelated to any event or injury in service. no evaluation or imaging of knees after 1974 discharge until motor vehicle accident 1994, after active duty. 2007 x-rays normal.  No medical evidence connecting development of arthritis first detected in 2008 to any event in service.  Gout is a metabolic disorder not related to or aggravated by service, diagnosed 1984, after service.  

See February 16, 2016, Medical Opinion, Disability Benefits Questionnaire.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.


The February 2016 addendum opinion is insufficient.  The examiner was specifically asked to address the history of MVA as occurring during a period of ACUDTRA/INACDUTRA.  He did not, finding that the MVA did not occur during a period of active service.  As explained by the Board in its prior remand, the January 1994 MVA occurred during a period of ACUDTRA/INACDUTRA.  Thus, the examiner's opinion is based on an incorrect history, and the opinion must be returned.  Id., see also Barr, Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2014 examination and offered the February 2016 addendum opinion (if available) to obtain another addendum opinion.  If this examiner finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to address, for each identified and diagnosed disability of the right knee, to include chondromalacia patella and gout, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the condition is the result of (a) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or (b) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

In rendering the opinion, the examiner's attention is directed to the history of MVA in January 1994, which occurred during a period of ACDUTRA/INACDUTRA.  The examiner must address this history as occurring during a period of active military service.  The term "active military, naval, or air service" includes active duty, any period ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




